UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7600



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JORGE VILLARIEL,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-96-155-H, CA-99-303-5-H)


Submitted:   May 11, 2000                   Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jorge Villariel, Appellant Pro Se. Fenita Morris Shepard, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Jorge Villariel seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.       Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.     See United States v. Villariel, Nos CR-96-155-H; CA-

99-303-5-H (E.D.N.C. Oct. 22, 1999).         We dispense with oral argu-

ment   because   the   facts   and   legal   contentions   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                  DISMISSED




                                      2